                              Case 3:20-cv-00646-JAM Document 65 Filed 06/01/20 Page 1 of 1
                                                                                                                   Civil- (Dec-2008)
                                                                    HONORABLE: Jeffrey Alker Meyer
                                     DEPUTY CLERK                                RPTR/ECRO/TAPEDiana Huntington
         TOTAL TIME:         2        hours 40 minutes
                                        DATE: 6/1/2020       START TIME: 10:10 AM                END TIME: 12:46 PM
                                                          LUNCH RECESS       FROM:                      TO:
                                                  RECESS (if more than ½ hr) FROM:                      TO:

         CIVIL NO. 3:20-cv-00646-JAM


                      Connecticut Citizens Defense League                             Craig C. Fishbein, Doug Dubitsky
                                                                                             Plaintiff’s Counsel
                                        vs
                      Ned Lamont, et al.                                              Matthew B. Beizer
                                                                                             Defendant’s Counsel

                                                 COURTROOM MINUTES- CIVIL

                            ✔ Motion hearing                            Show Cause Hearing
                                 Evidentiary Hearing                    Judgment Debtor Exam
                                 Miscellaneous Hearing

         ✔ .....#     3     Motionfor Temporary Restraining Order                        granted      denied ✔ advisement
             .....#         Motion                                                       granted      denied       advisement
             .....#         Motion                                                       granted      denied       advisement
             .....#         Motion                                                       granted      denied       advisement
             .....#         Motion                                                       granted      denied       advisement
            .....#          Motion                                                       granted      denied       advisement
            .....#          Motion                                                       granted      denied       advisement
            .....           Oral Motion                                                  granted      denied       advisement
            .....           Oral Motion                                                  granted      denied       advisement
            .....           Oral Motion                                                  granted      denied       advisement
           .....            Oral Motion                                                  granted      denied       advisement
            .....                Briefs(s) due               Proposed Findings due                 Response due
           .............                                                                                   filed   docketed
           .............                                                                                   filed   docketed
           .............                                                                                   filed   docketed
           .............                                                                                   filed    docketed
            .............                                                                                  filed   docketed
            .............                                                                                  filed   docketed
            ............                          Hearing continued until                             at

Notes:
